Citation Nr: 0424527	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  04-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from June 1966 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

When the veteran filed his substantive appeal in May 2004, he 
requested a hearing before a member of the Board sitting at 
the RO.  Nevertheless, the RO transferred the case to the 
Board for appellate consideration without scheduling the 
requested hearing.  In July 2004, the veteran's 
representative reminded the Board that the veteran had asked 
for a hearing at the RO.  Consequently, a remand is required 
so that a hearing can be scheduled that allows for the 
veteran's appearance at the RO.  (In the July 2004 
correspondence, the representative referred to a 
"traveling" Board hearing and to a "videoconference" 
hearing.  Consequently, clarification of the type of hearing 
requested is required.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should seek clarification from the 
veteran and his representative as to 
whether the veteran desires a travel 
Board hearing or a videoconference 
hearing with a member of the Board.  
Whichever hearing is requested should be 
scheduled.  The veteran and his 
representative should be given notice of 
the hearing and opportunity to prepare.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

